              Case 1:20-cv-03319-DKC Document 1 Filed 11/16/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


SHARYN PENSMITH,                               :
                                               :
                        Plaintiff,             :
v.                                             :      CIVIL ACTION NO.
                                               :
Maryland CVS Pharmacy, LLC,                    :      JUDGE:
                                               :
                        Defendant.             :
                                               :

                                     NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441(a), and 1446, Defendant, Maryland CVS Pharmacy,

LLC, by and through its attorneys, submits this Notice of Removal to the United States District

Court for the District of Maryland, and in support thereof, states as follows:

         1.      State Court Action.

         Plaintiff, Sharyn Pensmith filed this action in the Circuit Court for Anne Arundel County,

Case No. C-02-CV-20-001735, on September 15, 2020. Plaintiff filed an Amended Complaint

on September 16, 2020. Copies of the Summons and Complaints are attached as Exhibit 1. No

other pleadings have been filed.

         2.      Diversity of Citizenship.

         There is complete diversity of citizenship between the Plaintiff and Defendant. Plaintiff,

Sharyn Pensmith, is a citizen and resident of the State of Maryland. (See Exhibit 1, Compl. ¶ 3).

         Plaintiff has filed suit against Maryland CVS Pharmacy, LLC. Maryland CVS Pharmacy,

LLC, is, and at the time of filing of this action was, a limited liability company whose sole

member is CVS Pharmacy, Inc., which is, and at the time of the filing of this action was, a

corporation existing under the laws of the state of Rhode Island, having its principal place of

business in the State of Rhode Island. (See Exhibit 2 – Defendants’ Corporate Disclosure

#3652540v.1
              Case 1:20-cv-03319-DKC Document 1 Filed 11/16/20 Page 2 of 4



Statement and Disclosure of Financial Interest). Thus, Maryland CVS Pharmacy, LLC is

considered a citizen of the State of Rhode Island for purposes of determining federal diversity

jurisdiction. See Danner v. International Freight Systems of Washington, LLC, 855 F.Supp. 433,

444 (D.Md. 2012) (a limited liability company’s citizenship is that of its member for diversity

jurisdiction purposes).

         3.      Amount in Controversy.

         The amount in controversy in this action, exceeds the sum of $75,000, exclusive of

interest and costs. (See Exhibit 1).

         4.      Diversity Jurisdiction.

         This action is one under which the Court has jurisdiction pursuant to 28 U.S.C. § 1332

and which may be removed to this Court pursuant to 28 U.S.C. § 1441, as it is a civil action in

which there is complete diversity between the Plaintiff and Defendant, and the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

         5.      Timeliness of Notice of Removal.

         Defendant first received notice of this civil action through service of the attached

Summons and Complaint on October 19, 2020. See Exhibit 1. This removal is being filed

within thirty (30) days of service, and the removal of this action is, therefore, timely under 28

U.S.C. § 1446(b).

         6.      Required Documents

         Defendants are filing with this Notice of Removal the following:

                 (a)      Civil Cover Sheet;

                 (b)      A copy of the complaints and summons (attached as Exhibit 1). No other

                          process, pleadings or orders have been served on Defendants;

                                                 -2-
#3652540v.1
              Case 1:20-cv-03319-DKC Document 1 Filed 11/16/20 Page 3 of 4



                 (c)   Defendants’ Corporate Disclosure Statement and Disclosure of Financial

                       Interest under Fed. R. Civ. Pro. 7.1. and Local Rule 103(3) (Exhibit 2);

                       and

                 (d)   Notice of Filing Notice of Removal (Exhibit 3).

         WHEREFORE, Defendant, Maryland CVS Pharmacy, LLC, respectfully requests that

this Court remove this action from the Circuit Court for Anne Arundel County, State of

Maryland, to this Court for further proceedings and that this Court take jurisdiction herein and

make such further orders as may be just and proper.


                                             Respectfully submitted,


                                                    /s/
                                             Diane V. D’Aiutolo, 02341
                                             Cori B. Schreider, 21047
                                              TYDINGS & ROSENBERG LLP
                                              1 East Pratt Street, Suite 901
                                              Baltimore, MD 21202
                                              Telephone: (410) 752-9700
                                              Fax: (410) 727-5460
                                              ddaiutolo@tydings.com
                                              cschreider@tydings.com

                                               Attorneys for Defendant, Maryland CVS
                                               Pharmacy, LLC




                                               -3-
#3652540v.1
              Case 1:20-cv-03319-DKC Document 1 Filed 11/16/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 16th day of November, 2020, the foregoing was served

via U.S. mail, postage prepaid on:

                       Susan C. Trimble
                       The Law Office of Susan C. Trimble, LLC
                       P.O. Box 4425
                       Annapolis, MD 21403
                       Attorney for Plaintiff



                                                  /s/
                                           Cori B. Schreider, 21047




                                             -4-
#3652540v.1
